Name: Commission Regulation (EEC) No 1262/83 of 20 May 1983 laying down detailed implementing rules for the granting of a premium for the birth of calves for the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 133/50 Official Journal of the European Communities 21 . 5 . 83 COMMISSION REGULATION (EEC) No 1262/83 of 20 May 1983 laying down detailed implementing rules for the granting of a premium for the birth of calves for the 1983/84 marketing year of the producer, provided it is proved to the satisfac ­ tion of the competent authority that in the territory where the premium is granted :  the calf was born during the 1983/84 marketing year,  has been identified, and  is still alive there at the age of six months . 2 . The full amount of this premium of 32 ECU shall be paid in a single payment not later than 90 days after the date of the approval of the application by the competent authority. 3 . The representative rate to be employed under this Regulation shall be that in force, in accordance with Regulation (EEC) No 1223/83 on the day when the animal reaches the age of six months. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1201 /82 of 18 May 1982 on the grant of a premium for the birth of calves in Greece, Ireland, Italy and Northern Ireland ('), as amended by Regulation (EEC) No 1215/83 (2), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), and in particular Articles 4 (3) and 5 ( 1 ) thereof, Whereas, under Article 1 of Regulation (EEC) No 1201 /82, Greece, Ireland, Italy and Northern Ireland are authorized to grant during the 1983/84 marketing year a premium for every calf born on its territory and still alive on that territory six months after its birth ; whereas the calves in respect of which this premium may be granted should be identified to avoid fraud ; Whereas Regulation (EEC) No 1223/83 lays down that, with regard to the effect on rights and obligations exis ­ ting at the time when a representative rate is altered, the provisions of Council Regulation (EEC) No 1 134/68 (4), providing for the alteration of the relation ­ ship between the parity of a Member State's currency and the value of the unit of account, shall apply ; whereas, however, by virtue of Article 4 (3) of Regula ­ tion (EEC) No 1223/83 , exceptions to the provisions cited above may be granted ; Whereas, for fixing the amount of the aid in national currency, the representative rate in force on the day when the animal reaches the age of six months should be used as the conversion rate ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 1 . The premium referred to in Article 1 of Regula ­ tion (EEC) No 1201 /82 shall be granted at the request Article 2 Greece, Ireland, Italy and in respect of Northern Ireland the United Kingdom shall take all necessary measures to ensure that the provisions of this Regula ­ tion are complied with . Article 3 1 . The Member States referred to in Article 2 shall notify the Commission of all measures taken to imple ­ ment the premium arrangements not later than 10 days after the date on which such measures come into effect and in particular those relating to the identifica ­ tion of the calves by means of an indelible mark or any other equivalent method . 2 . The Member States concerned shall notify the Commission of the number of animals becoming entitled to the premium during each month not later than one month after the end of the relevant month . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 23 May 1983 . (') OJ No L 140 , 20 . 5 . 1982, p. 34 . (2) OJ No L 132, 21 . 5 . 1983 , p. 15 . (3) OJ No L 132, 21 . 5 . 1983 , p. 33 . 4) OJ No L 188 , 1 . 8 . 1968 , p. 1 . 21 . 5 . 83 Official Journal of the European Communities No L 133/51 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 May 1983 . For the Commission Poul DALSAGER Member of the Commission